Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 15, 17, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  , 9, 15, 17, and 26  recites the limitation "the distance D1", “the highest feature”, “ the distance D2”, and “the angle”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which distance or highest feature or angle applicant is referring to since there is lack of previous recitation of the limitations in question. For the purpose of examination, the limitation in question have been interpreted as "a distance D1", “a highest feature”, “ a distance D2”, and “an angle”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7-8 depend on a canceled claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 7, 15, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou, US20160346901.
Regarding claim 1, Chou discloses a carrier (Portion 30E, Fig 9) comprising a surface with an exposed region and a plurality of mounting regions (the upper surface 31e which comprises an exposed region where portion 23e and 24e are position on and a mounting region 24e ,  Fig 9); at least one abrasive element disposed on the mounting region of the surface of the carrier (abrasive 20E and 21E, Fig 9), the at least one abrasive element having a working surface which includes a plurality of features each having a distal end (each abrasive element 20E and 21E having a working surface on portion 20E with plurality of features having a distal end, Fig 9); and a spacer disposed on the surface of the carrier and covering at least a portion of the exposed region (portion 10E, Fig 9), wherein the spacer has a first surface and a second surface opposed to the first surface (Fig 9), the second surface adjacent to the surface of the carrier (Fig 9); wherein a distance between a distal end of a highest feature of the at least one abrasive element and the surface of the carrier is greater than a distance between the first surface of the spacer and the surface of the carrier. (Fig 9)
Regarding claim 3, Chou discloses each and every limitation set forth in claim 1. Furthermore, Chou discloses the plurality of features of the abrasive element is precisely shaped features.(Figs 7 and 9)
Regarding claim 4, Chou discloses each and every limitation set forth in claim 1. Furthermore, Chou discloses the abrasive elements are spaced apart in an equal interval around circumference of the carrier.  (Fig 7)
Regarding claim 7, Chou discloses each and every limitation set forth in claim 5. Furthermore, Chou discloses the spacer is disposed concentrically within the circumference of the carrier. (Fig 9)
Regarding claim 15,   Chou discloses a spacer for a pad conditioner (portion 10E on the conditioner shown in Fig 9), the pad conditioner comprising a carrier (Portion 30E, Fig 9) having a surface with a plurality of mounting regions and an exposed region(the upper surface 31e which comprises an exposed region where portion 23e and 24e are position on and a mounting region 24e ,  Fig 9), and at least an abrasive element disposed on the mounting region and having a plurality of features each having a distal end(each abrasive element 20E and 21E having a working surface on portion 20E with plurality of features having a distal end, Fig 9), the spacer comprising a first surface and a second surface opposed to the first surface and adjacent to the carrier (Fig 2), wherein a distance D1 between the distal end of the highest feature of the abrasive element and the surface of the carrier is greater than a distance D2 between the first surface of the spacer and the surface of the carrier. (Fig 2) 
Regarding claim 20, Chou discloses a platen; a pad disposed on the platen and having an abrasive face (inherent in a CMP polishing as disclosed by Chou); a pad conditioner comprising: a carrier(Portion 30E, Fig 9)  comprising a surface with an exposed region and a plurality of mounting regions(the upper surface 31e which comprises an exposed region where portion 23e and 24e are position on and a mounting region 24e ,  Fig 9) ; at least one abrasive element disposed on the mounting region of the surface of the carrier, the at least one abrasive element having a working surface facing the pad and including a plurality of features each having a distal end(each abrasive element 20E and 21E having a working surface on portion 20E with plurality of features having a distal end, Fig 9); and spacer disposed on the surface of the carrier and covering at least a portion of the exposed region(portion 10E, Fig 9), wherein the spacer has a first surface and a second surface opposed to the first surface, the second surface adjacent to the surface of the carrier;  wherein the distal end of the highest feature of the abrasive element is in contact with the abrasive face of the pad(Fig 9), and the first surface of the spacer and the abrasive face of the pad have a gap between. (during operation of the device disclosed by Chou , Fig 9)
Regarding claim 21, Chou discloses each and every limitation set forth in claim 20. Furthermore, Chou discloses the plurality of features of the abrasive element is precisely shaped features.  (Figs 7 and 9 )
Regarding claim 22, Chou discloses each and every limitation set forth in claim 20. Furthermore, Chou discloses the abrasive elements of the pad conditioner are spaced apart in an equal interval around the circumference of the carrier. (Fig 7)
Regarding claim 23,  Chou discloses each and every limitation set forth in claim 22. Furthermore, Chou discloses the spacer of the pad conditioner is disposed concentrically within the circumference of the carrier. (Figs 7 and 9)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, US20160346901.
Regarding claim 2, Chou discloses each and every limitation set forth in claim 1. However, Chou does not explicitly disclose the at least one abrasive element comprises one or more of superabrasive grit in a metal matrix, ceramic bodies comprising ceramic material in an amount of at least 
Regarding claim 12, Chou discloses each and every limitation set forth in claim 1.  However, Chou does not disclose the differences between D1 and D2 is no less than 0.2 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the differences between D1 and D2 is no less than 0.2 mm , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 18,  Chou discloses each and every limitation set forth in claim 15.  However, Chou does not disclose the differences between D1 and D2 is no less than 0.2 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the differences between D1 and D2 is no less than 0.2 mm , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 27, Chou discloses each and every limitation set forth in claim 20. However, Chou does not disclose the gap is no less than .2mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the gap is no less than .2mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, US20160346901 in view of Wiand, US5197249.
Regarding claim 8, Chou discloses each and every limitation set forth in claim 1. However, Chou does not disclose the spacer further comprises a plurality of ribs, and each rib is spaced in an equal interval around the circumference of the carrier. 
Wiand teaches a portion 12 having plurality ribs 18 . (Figs 1 and 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacer disclosed by Chou to have further incorporated a plurality of ribs as taught by Wiand in order to act as a load bearing surface which distributes the load forces, imposed on the [abrasive elements] during use. (3:16-20)
Regarding claim 24, Chou discloses each and every limitation set forth in claim 22.  However, Chou does not disclose the spacer of the pad conditioner further comprises a plurality of ribs, and each rib is spaced in an equal interval around the circumference of the carrier. 
Wiand teaches a portion 12 having plurality ribs 18 . (Figs 1 and 3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacer disclosed by Chou to have further incorporated a plurality of ribs as taught by Wiand in order to act as a load bearing surface which distributes the load forces, imposed on the [abrasive elements] during use. (3:16-20)
Claims 9, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou, US20160346901 in view of Hollstrom, US2442129.
Regarding claim 9, Chou discloses each and every limitation set forth in claim 1. However, Chou does not disclose the spacer further comprises an inclined edge, and the angle between the inclined edge and the surface of the carrier is from 10 degrees to 80 degrees.
Hollstrom teaches a portion 10 having inclined edge having an angle  between 10 to 80 degrees. (Fig 2)

    PNG
    media_image1.png
    515
    803
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacer disclosed by Chou to have further incorporated an inclined edge as taught by Hollstrom since it is old and well known to reduce sharp edges . 
Regarding claim 17,  Chou discloses each and every limitation set forth in claim 15. However, Chou does not disclose the spacer further comprising an inclined edge, and an angle between the inclined edge and the surface of the carrier is from 10 degrees to 80 degrees. 
Hollstrom teaches a portion 10 having inclined edge having an angle  between 10 to 80 degrees. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacer disclosed by Chou to have further incorporated an inclined edge as taught by Hollstrom since it is old and well known to reduce sharp edges . 
Regarding claim 26, Chou discloses each and every limitation set forth in claim 20. However, Chou does not disclose   the spacer of the pad conditioner further comprises an inclined edge, and the angle between the inclined edge and the surface of the carrier is from 10 degrees to 80 degrees.
Hollstrom teaches a portion 10 having inclined edge having an angle  between 10 to 80 degrees. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacer disclosed by Chou to have further incorporated an inclined edge as taught by Hollstrom since it is old and well known to reduce sharp edges . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723